DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/27/2021.  
Claim 23 has been added.
Claims 1-23 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/455179, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:  Note that the present application is a continuation-in-part and the features of the claims 1-20 (e.g. conceptual model, generating using AI, etc.) are not supported by the disclosure of the prior application and, thus, the claims would not be entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 10/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted was filed on 11/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
With respect to objections to the specification, while it is noted that applicant has amended a portion of the specification to overcome previous issues, it is also noted that PYTHON has not been corrected in a similar manner.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.  Applicant argues in substance that Dayanandan allegedly does not teach the newly amended features.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Even assuming arguendo, Bijani teaches one or more constraints include computerized representations of conditions or patterns extracted from a representation that capture semantic meaning of the representation (e.g. in paragraphs 57, 63 and 71, “input representative of features… the input may be parsed, analyzed, and compared with keywords [i.e. conditions or patterns] of features… natural language processing [i.e. semantic meaning]… provide a result of processing the user input… combination of words”).  Ashkenazi teaches a representation including a conceptual model (e.g. in abstract, column 4 lines 50-55, column 5 lines 8-14, column 6 lines 64-67, in column 7 lines 51-67, column 8 lines 7-20, column 9 lines 36-51, and column 14 line 56 – column 15 line 2, “textual interactions…voice interactions… interactions are categorized or classified… category relations network model” and figures 7A-7B; note: in column 7 lines 51-67, “word spotting… pattern recognition”).  As such, the combination teaches the claimed features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Ashkenazi et al. (US 8762161 B2), Dayanandan (US 20180203674 A1).
 a computer-implemented method, the method comprising: receiving user input (e.g. in paragraphs 26 and 71, “obtain user input”); constructing a representation based on at least a portion of the user input (e.g. in paragraph 71, “provide a result of processing the user input… combination of words”); determining one or more constraints based on the representation (e.g. in paragraphs 58 and 69, “features”, and/or “categories”, etc.), wherein the one or more constraints include computerized representations of conditions or patterns extracted from the representation that capture semantic meaning of the representation (e.g. in paragraphs 57, 63 and 71, “input representative of features… the input may be parsed, analyzed, and compared with keywords [i.e. conditions or patterns] of features… natural language processing [i.e. semantic meaning]… provide a result of processing the user input… combination of words”); and generating at least a first proposed user interface (UI) design using artificial intelligence (AI) including (e.g. in paragraphs 71, 73, and 77, “processing the user input to a deep learning tool… AEP 215 may utilize AI and/or machine learning to determine one or more UIs for the APIs that have been selected. For example, AEP 215 may apply AI to identify UI templates that match selected APIs”) (i) providing the one or more constraints as input to an AI-based model (e.g. in paragraphs 71 and 93, “processing the user input to a deep learning tool… input, a text input, a selectable input, and/or the like to the AI engine”), wherein processing by the AI-based model to generate at least the first proposed UI design (e.g. in paragraphs 71, 73, and 77, “processing the user input to a deep learning tool… AEP 215 may utilize AI and/or machine learning to determine one or more UIs for the APIs that have been selected. For example, AEP 215 may apply AI to identify UI templates that match selected APIs”), but does not specifically teach wherein the representation includes a conceptual model and wherein the processing maps the one or more constraints to UI elements and (ii) combining the UI elements.  However, Ashkenazi teaches a representation including a conceptual model (e.g. in abstract, column 4 lines 50-55, column 5 lines 8-14, column 6 lines 64-67, in column 7 lines 51-67, column 8 lines 7-20, column 9 lines 36-51, and column 14 line 56 – column 15 line 2, “textual interactions…voice interactions… interactions are categorized or classified… category relations network model” and figures 7A-7B; note: in column 7 lines 51-67, “word spotting… pattern recognition”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Ashkenazi because one of ordinary skill in the art would have recognized the benefit of representing relevant information (further amounting to a simple substitution that yields predictable results) and/or facilitating visualization of relevant information.  Dayanandan teaches a design using processing by an AI-based model that maps one or more constraints to UI elements and combining the UI elements (e.g. in abstract and paragraphs 51-52, 54, 62, and 76, “automating application development from requirements information for the application… model is generated based upon the ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Dayanandan because one of ordinary skill in the art would have recognized the benefit of allowing users to more specifically define a UI.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches parsing the user input to extract keywords and key phrases (e.g. Bijani, in paragraph 57 and claim 2, “particular keywords”; Ashkenazi, in column 4 line 24, “Each key-phrase comprises one or more words or terms”); and categorizing at least a portion of the keywords and the key phrases, wherein constructing the conceptual model is based on at least a portion of the categorized keywords and the categorized key phrases (e.g. Ashkenazi, in column 8 lines 7-20 and column 9 lines 36-51, “category relations network model [or] a unified network of categories and key-phrases can be generated… the relations between the categories and the key-phrases”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches causing rendering of the first proposed UI design on a display screen thereby enabling a user to visualize the first proposed UI design (e.g. generating a preview of the application, such as images/snapshots of the application”).
As per claim 4, the rejection of claim 1 is incorporated and Bijani teaches receiving user input, constructing the representation based on at least a portion of the user input, determining one or more constraints based on one or more of the user input or the representation, and providing the one or more constraints to the AI-based model (e.g. Bijani, in paragraphs 58, 71 and 93), but does not specifically teach additional user input to supplement the representation to provide one or more additional constraints.  However, Ashkenazi teaches additional user input to supplement a conceptual model to provide one or more additional constraints (e.g. in abstract and in column 8 line 60 – column 9 line 2, “training models upon which the relations between categories and relations between key-phrases are determined… modeling and analysis step 320 are optionally fed back to category and criteria definition step 300. When such feedback is performed, a user is presented with options to modify, add, remove, or unite key-phrases extracted on step 320 with the category”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Ashkenazi because one of ordinary skill in the art would have recognized the benefit of allowing the user to provide feedback.
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches parsing the additional user input to extract additional keywords and additional key phrases (e.g. Bijani, in paragraph 57 and claim 2, “particular keywords”; Ashkenazi, in abstract, column 4 line 24 and column 8 line 60 – column 9 line 2, “key-phrase comprises one or more words or terms… feedback…user is presented with options to…add…key-phrases”); and categorizing at least a portion of the additional keywords and the additional key phrases, wherein supplementing the conceptual model is based on at least the portion of the categorized keywords and the categorized key phrases (e.g. Ashkenazi, in column 8 lines 7-20 and line 60 – column 9 line 2 and column 9 lines 36-51, “category relations network model [or] a unified network of categories and key-phrases can be generated… the relations between the categories and the key-phrases”).
As per claim 6, the rejection of claim 4 is incorporated and the combination further teaches generating at least a second proposed user interface (UI) design using the machine learning techniques, wherein the one or more additional constraints are provided as second input to the AI-based model, wherein processing by the AI-based model generates at least the second proposed UI design (e.g. Ashkenazi, in abstract, column 4 line 24 and column 8 line 60 – column 9 line 2, “key-phrase comprises one or more words or terms… feedback…user is presented with options to modify, add, remove, or unite key-phrases”; Bijani, in paragraphs 71, 73, and 77, “processing the user input to a deep learning tool… AEP 215 may utilize AI and/or machine learning to determine one or more UIs for the ”;)
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein the conceptual model is a heterogeneous information network (HIN) (e.g. Ashkenazi, in column 9 lines 36-51 and column 14 line 56 – column 15 line 2, e.g. “one or more category networks” and figures 7A-7B showing graph/network of different information, i.e. heterogeneous).
As per claim 8, the rejection of claim 7 is incorporated and the combination further teaches wherein the HIN includes a plurality of nodes and at least one edge, wherein each of the plurality of nodes represents an entity included within the user input and each edge represents a relationship between two entities (e.g. Ashkenazi, in column 1 lines 22-23, column 6 lines 64-67, column 9 lines 36-51, and column 14 line 56 – column 15 line 2, “Categories…such as content of the interactions… textual interactions…voice interactions… interactions are categorized or classified… a layout is determined for the graph consisting of the categories and relations” and figures 7A-7B).
	Claims 9-16 are the system claims corresponding to method claims 1-8 and are rejected under the same reasons set forth and the combination further teaches a memory to store executable instructions and a processing device coupled with the memory (e.g. Bijani, in paragraphs 47-48).  
	Claims 17-20 are the medium claims corresponding to method claims 1-3 and 7-8 and are rejected under the same reasons set forth and the combination further .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Ashkenazi et al. (US 8762161 B2), and Dayanandan (US 20180203674 A1) as applied above and further in view of Inderrieden et al. (US 20110078637 A1).
As per claim 21, the rejection of claim 1 is incorporated and the combination further teaches providing, as input to the AI-based model, a constraint (e.g. Bijani, in paragraph 71; Dayanandan, in paragraphs 51-52 and 76), but does not specifically teach determining at least one of (i) a set of one or more candidate UI layouts, (ii) a set of one or more candidate UI styles, or (iii) a set of one or more candidate workflows; determining a rating, according to a set of first criteria, for the at least one of the set of one or more candidate UI styles or the set of one or more candidate workflows; receiving a selection of one of the set of one or more candidate UI layouts, one of the set of one or more candidate UI styles or one of the set of one or more candidate workflows; and the constraint including the selected UI style or the selected workflow.  However, Inderrieden teaches determining at least one of (i) a set of one or more candidate UI layouts, (ii) a set of one or more candidate UI styles, or (iii) a set of one or more candidate workflows (e.g. in paragraph 31, “different templates, workflows…color contrast and ”, etc.); determining a rating, according to a set of first criteria, for the at least one of the set of one or more candidate UI styles or the set of one or more candidate workflows (e.g. in paragraph 31 and claims 1 and 5-6, “gender, approximate age, ethnicity, group status, presence of children, and other anonymous characteristics associated with a customer… uses this classification information to choose…any of different templates, workflows…color contrast and schemes, font size… and/or other user interface features”; as best understood by examiner, usability criteria includes age, etc.; templates, workflows, etc. are classified by e.g. age, i.e. rating); receiving a selection of one of the set of one or more candidate UI layouts, one of the set of one or more candidate UI styles or one of the set of one or more candidate workflows as a constraint (e.g. in paragraph 31, “choose…any of different templates, workflows…color contrast and schemes, font size… and/or other user interface features”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Inderrieden because one of ordinary skill in the art would have recognized the benefit of incorporating relevant information for design.
As per claim 22, the rejection of claim 21 is incorporated and the combination further teaches wherein the AI-based model is a trained machine learning model (e.g. Bijani, in paragraph 71; Dayanandan, in paragraph 76).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Ashkenazi et al. (US 8762161 B2), and Dayanandan (US 20180203674 A1) as applied above and further in view of Hsiao (US 20170239576 A1).
As per claim 23, the rejection of claim 1 is incorporated, but as best understood by examiner, the combination does not specifically teach wherein each of the one or more constraints represents a common attribute data type among a plurality of entity types of the conceptual model.  However, Hsiao teaches each of one or more constraints represents a common attribute data type among a plurality of entity types of a conceptual model (e.g. in paragraphs 66-68 and 71-72, “given a combination of tokens 352 identified for a parsed sentence, synonyms, verb tenses, and pronouns may be resolved… synonym resolution [i.e. common attribute data type]… An intermediate format of tokens 352 may include: "When rabbit meet fox, it is killed," which may be converted to "When rabbit collides fox, it die."”, and figures 11A-11B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hsiao because one of ordinary skill in the art would have recognized the benefit of facilitating less computational complexity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bagare et al. (US 20070186156 A1) teaches “A text document is written using a simple text editor, with a certain syntax which is close to the Natural Language (in this case English). This language comprises of both the basic level and the advanced level. The basic level will enable the creation of applications with UI elements having predefined properties and predefined look and feel. Basic business logic (like insert, update, delete, search of data) will also be handled. The advanced level of the language will modify the predefined properties of the elements for flexibility and customized functionality” (e.g. in paragraphs 26-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/15/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176